Title: To George Washington from Samuel Ashe, 30 December 1796
From: Ashe, Samuel
To: Washington, George


                        
                            Sir 
                            Raleigh 30th December 1796
                        
                        The General Assembly of the State of North Carolina, at their late Session,
                            apprised of your intention to retire from Office; have addressd you upon the much regretted
                            occation; and have requestid me to transmit their address to you; I now do myself the honour
                            to present it to your Excellency; and to assure you that on my part I sensibly participate
                            in their feelings upon the unpleasant event; and most cordially join with them in their just
                            and grateful retributions; and in their Sincere and ardent wishes, that every filicity may
                            attend you in the Shade of retirement. I am with the greatest Your Excellencies Most Obt Hbe
                            Set
                        
                            Saml Ashe
                            
                        
                     Enclosure
                                                
                            To His Excellency George Washington, President of the United States.In General Assembly 23 December 1796
                                    
                            
                            The General Assembly of North Carolina, apprized of your intention to retire
                                from office, feel it a duty, for themselves and their Constituents, to express the high
                                sense they entertain of the vast advantages derived from your exertions, to the cause of
                                freedom of America, and of mankind. To Secure this national blessing of peace and
                                Independance, to rescue a people from Slavery on the one hand, and to guard them against
                                anarchy and confusion on the other are the great objects to which your efforts have been
                                long and Successfully directed amidst the perils of war, and the cares of Government, in
                                the most difficult, exalted, and important Situations. You have finished the task, and
                                have nobly discharged every claim of your Country on your Services and talents. We feel
                                however a regret that your Steady and experienced hand should at this juncture be
                                withdrawn from the helm of affairs. But after you have devoted the best of your days to
                                    our felicity, it would ill become us to complain of a
                                Step, which is necessary to your own. We therefore sincerely
                                Congratulate you on the near prospects of your return to the leisure of retirement, and
                                the tranquility of private life, which the voice, and the distress of your Country first
                                tempted you to forsake.We consider your last address as having added to the proofs of your patriotism, and to the debt of gratitude and veneration, which we previously owed you.It takes an affectionate and parental leave of your fellow Citizens; its Counsils are dictated by the deepest political wisdom and its Sentiments flow from a heart replete with Solicitude for the welfare of its Country.And well may you be interested in the happiness of a people whose fate has long been connected with your own, and in whose toils and perils, Success and glory you have so largely shared.As to ourselves we devoutly wish that you may long live to behold, and to enjoy that national prosperity, for which America is so much indebted to your exertions.When retired from office and divested of power you will still reign in the hearts of your fellow Citizens, and receive a tribute of applause from a grateful Nation.
                            
                                
                                    Benja. Smith Spr SenateM. Matthews Spr H. Commons
                                
                            
                        
                        
                    